J-A29003-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

S.A.S. AND ON BEHALF OF MINOR             :      IN THE SUPERIOR COURT OF
CHILD,                                    :            PENNSYLVANIA
                                          :
                  Appellant               :
                                          :
             v.                           :
                                          :
S.E.B.                                    :        Nos. 325, 337 WDA 2016

                Appeal from the Order Dated February 9, 2016
              in the Court of Common Pleas of Allegheny County
                    Family Court, No(s): FD-15-008183-010

BEFORE: DUBOW, MOULTON and MUSMANNO, JJ.

DISSENTING STATEMENT BY MUSMANNO, J.:            FILED JANUARY 11, 2017

      Respectfully, I dissent to the result reached by the Majority.    I am

aware that in interpreting Section 6107, this Court has held that the word

"shall" in 23 Pa.C.S.A. § 6107 (a) mandates that a final evidentiary hearing

must be conducted within ten days of filing the Petition. Drew v. Drew, 870
A.2d 377, 378 (Pa. Super. 2005); Burke ex rel Burke v. Bauman, 814
A.2d 206, 208 (Pa. Super. 2002).       However, in this case, the trial court

determined that Mother had previously litigated the same claims raised in

the instant Petition.   Further, Mother was afforded due process, as the

claims were the subject of a five-day hearing, less than two months prior to

the filing of the instant Petition.   In this case, remanding for additional

hearings on the same claims is an absolute waste of judicial time and

resources.   Section 6107(a) affords due process to the PFA petitioner.    It

does not envision repeated bites at the same apple.